MEMORANDUM *
Roland’s petition was time barred. The judgment he challenges was final January *90917, 1999. Thus the one year statute of limitations under 28 U.S.C. § 2244(d)(1) barred his claim January 17, 2000, unless tolled. During that year, Roland had not yet filed anything in state court to exhaust his post conviction remedies there.
Roland’s theory is that until January 2003, he did not know—and could not have known—that the two people he stabbed inside the house had pending charges against them. For the sake of argument, we assume that to be true. Even so, that newly-discovered factual predicate would have given Roland until January 2004 to file for state post-conviction relief. 28 U.S.C. § 2244(d)(1)(D). However, he did not file his state habeas petition until February 13, 2004. There is no basis in the record that would establish tolling to that date.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.